DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              R.M., the Father,
                                 Appellant,

                                     v.

 STATE OF FLORIDA, DEPARTMENT OF CHILDREN AND FAMILIES,
                         Appellee.

                               No. 4D21-1940

                           [January 6, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jose Izquierdo, Judge; L.T. Case No. 20-910 CJ-DP.

  Roger Ally of the Law Offices of Roger Ally, P.A., Hollywood, for
appellant.

  Carolyn Schwarz, Children’s Legal Services, Fort Lauderdale, for
appellee Department of Children and Families.

   Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Sarah Todd
Weitz and Samantha C. Valley, Senior Attorneys, Statewide Guardian Ad
Litem Office, Tallahassee, for Guardian Ad Litem Program.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.